—Order, Supreme Court, New York County (Carol Huff, J.), entered June 21, 1994, which granted defendant’s motion for summary judgment dismissing the complaint, without prejudice to commencing an action in the Federal courts, unanimously affirmed, with costs.
Since plaintiff is claiming to be a co-author of the work at issue, regardless of how the language in the complaint is couched, the complaint is preempted by Federal Copyright Act (17 USC § 101 et seq.) and was properly dismissed (see, Lieberman v Estate of Chayefsky, 535 F Supp 90). The Federal courts have exclusive subject matter jurisdiction over such claims (28 USC § 1338 [a]). Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Tom, JJ.